Name: Council Regulation (EEC) No 3782/85 of 31 December 1985 amending for the sixth time Regulation (EEC) No 171/83 in particular by the addition of technical conservation measures applicable to maritime waters falling within the sovereignty or jurisdiction of Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 363 / 28 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC ) No 3782 / 85 of 31 December 1985 amending for the sixth time Regulation ( EEC ) No 171 / 83 in particular by the addition of technical conservation measures applicable to maritime waters falling within the sovereignty or jurisdiction of Spain and Portugal HAS ADOPTED THIS REGULATION : Article I Regulation (EEC ) No 171 / 83 is hereby amended as follows : 1 . In Article 1 : ( a ) the provisions in paragraph 1 relating to region 1 are replaced by the following: 'Region 1 All waters which lie to the north and the west of a line running from a point at latitude 48 °N , longitude 18 °W ; thence due north to latitude 60 °N ; thence due east to longitude 5 °W ; thence due north to latitude 6O °30'N ; thence due east to longitude 4 °W ; thence due north to latitude 64 °N ; thence due east to the coast of Norway ;'; ( b ) the following paragraph is added : '7 . The definition of the FAO regions , sub-regions and divisions referred to in this Regulation is given in a Commission Communication ( 4 ).' ; ( c ) the following footnote is added : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission , Whereas Article 26 of the Act of Accession in conjunction with Annex I , part XV , section 9 , amended Article 1 of Council Regulation (EEC ) No 171 / 83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC ) No 3625 / 84 2 ), by extending the zones to include the maritime waters falling within the sovereignty or jurisdiction of Spain und Portugal and covered by the common fisheries policy ; Whereas , in accordance with Article 27 of the Act of Accession in conjunction with Annex II , part IX , section 4 , the abovementioned Regulation (EEC ) No 171 / 83 should be supplemented by technical conservation measures which take account of the particularities of the fisheries in these new zones ; Whereas Regulation ( EEC ) No 171 / 83 is no longer applicable to the waters around the archipelago of Saint Pierre and Miquelon ; Whereas pending a review of all the technical measures laid down in that Regulation , the date on which the Council was to decide whether to increase certain mesh sizes should be extended ; Whereas to take account of the biological situation , the mesh size applicable to the waters off the coast of the department of French Guiana must be amended ; Whereas under Article 2 ( 3 ) of the Treaty of Accession , the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act , such measures entering into force subject to and on the date of the entrv into force of the said Treaty , V ) OJ No C 335 , 24 . 12 . 1985 , p . 2 .'. 2 . In Article 2 (2 ) and Article 4 ( 2 ), 31 December 1985 is replaced by 31 March 1986 ; 3 . Article 5 is replaced by the following : 'Article 5 Hake Trawls , Danish seines or similar nets having mesh sizes smaller than 80 mm may not be used for directed fishing for hake in regions 2 , 3 and 5 .'; 4 . The first indent of Article 12 ( 1 ) ( a ) is replaced by the following : '  in regions 2 , 3 , 4 and 5 *; 5 . Article 12 ( 1 ) ( c ) is replaced by the following : '( c ) without prejudice to Article 1 ( 1 ), in waters situated outside the regions falling within the sovereignty or jurisdiction of the Member States , in regions 1 , 2 , 3 , 4 and 5 ;'; (') OJ No L 24 , 27 . 1 . 1983 , p . 14 . ( 2 ) OJ No L 335 , 22 . 12 . 1984 , p . 3 . 31 . 12 . H5 Official Journal of the European Communities No L 363 / 29 10 . The table in Annex V is replaced by that in Annex IV to this Regulation ; 11 . Annex VI is supplemented by the data in Annex V to this Regulation . 6 . Tht following paragraph is added in Article 14 l5 . The use of beam trawls to fish for anchovies in ICtS sub-area VIII c is prohibited .'. 7 . In Annex I the data relating to regions 3 to 6 are replaced and supplemented by those relating to regions 3 to 8 in Annex I to this Regulation ; 8 . In Annex II , the data relating to region 3 are replaced by those relating to regions 3 , 4 and 5 in Annex II to this Regulation ; 9 . In Annex IV , the data relating to region 3 are replaced by those relating to regions 3 , 4 and 5 in Annex III to this Regulation ; Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 December 1985 . For the Council The President R. STEICHEN No L 363 / 30 Official Journal of the European Communities 31 . 12 . 85 ANNEX 1 Region Part of region Type of net Minimum mesh size mm ) 3 All 65 4 Token entry Token entry 5 All 65 6 All 100 7 Token entry Token entry 8 Token entry Token entry ANNEX 11 Minimum Species mesh size (mm ) Region 3 Bastard sole (Dicologlossa cuneata) 40 Sardine (Sardina pilchardus) 20 Shrimps (Crangon spp .) 20 Prawns (Parapenaeus longirostris 60 Prawns (Aristeus antennatus or Aristeomorpha foliacea) 45 Trumpet fish (Macrorhamphosus spp .) 25 Blue whiting (Micromesistius poutassou) 40 Eels (except elvers ) (Anguilla anguilla) 20 Sprat (Clupea sprattus) 1 6 Anchovy (Engraulis encrasicolus ) 1 6 Sand-eel (Ammodytidae) i 6 Herring (Clupea harengus) 40 Horse mackerel ( Trachurus trachurus) 40 Mackerel (Scomber scombrus) 40 Region 4 Token entry Region 5 Spanish mackerel (Scomber japonicus) 20 Horse mackerel ( Trachurus picturatus} 20 Bogue (Boops boops ) 20 Sardine (Sardina pilchardus) 20 Region 6 Prawns (Penaeus subtilis) 45 Prawns (Penaeus brasiliensis) 45 Prawns (Xiphopenaeus kroyeri ) 45 31 . 12 . 85 Official Journal of the European Communities No L 363 / 31 ANNEX III Region Part of region Minimum mesh size (mm ) 3 50 4 Token entry Token entry 5 Token entry Token entry ANNEX IV Minimum size referred to in Article 11 ( 3 ) ( in cm Species Region 1 Region 2 Region 3 Region 4 Region 5 Cod (Gadus morhua) 34 ( 1 ) 30 (Ã · 30 Haddock (Melanogrammus aeglefinus) 31 27 27   Hake (Merluccius merluccius) 30 30 30 t. e. t.e . Plaice ( Pleuronectes platessa) 25 27 H 25 t.e. t.e . Witch (Glyptocephalus cynoglossus) 28 28 28   Lemon sole (Microstomus kitt ) 25 25 25 t. e.  Sole (Solea solea) 24 24 24 t. e. t.e . Turbot Psetta maxima) 30 30 30 t.e. t.e . Brill (Scophthalmus rhombus) 30 30 30 t.e.  Megrim (Lepidorhombus spp .) 25 25 25 t.e . t.e . Whiting (Merlangius merlangus ) 27 27 ( 3 ) 23 t.e .  Dab (Limanda limanda) 15 23 (*) 15 t.e .  Saithe (Pollachius virens) 35 30 30   Common sea bream (Pagellus bogaraveo)   12 t.e . t.e . Red Mullet (Mullus surmuletus )   15 t.e . t.e . Bass (Dicentrarchus labrax )  t. e.  t.e . t.e . Conger eel (Conger conger)   58 t.e . t.e . Pollack Pollachius pollachius)   22   Ling (Molva molva)  t. e. 63 t.e . t.e . Shad (Alosa spp .)   30 t.e . t.e . Sturgeon (Acipenser sturio)   145 t.e .  Grey Mullet (Mugil spp .)   20 t.e . t.e . Salmon Salmo salar)   48 t.e .  Trout (Salmo trutta)   23 t.e .  Flounder (Platichthys flesus)  20 r )  t.e .  t.e . = token entry . ANNEX V Part of region Minimum size 15 cm Species Region Spanish mackerel (Scomber japonicus) 5 Horse mackerel (Trachurus picturatus) 5 14 cm